KLOEB, District Judge.
This matter comes before the Court on the motion' of the plaintiff for leave to' file his request for jury trial in accordance with the provisions of Rule 38 of the Federal Rules of Civil Procedure, 28 U.S.C.A.
The answer of the defendant was filed on May 25, 1951, and, on June 11, 1951, some eighteen days after the answer was filed, plaintiff filed his formal request for jury trial.
For some two years after the adoption of the Federal Rules of Civil Procedure, this Court was very lenient in granting belated leave for jury trial under the provisions of Rule 39(b) because of the fact that the requirement of the Rule 38 was new to counsel, and especially to counsel who seldom participated in litigation in the Federal Courts. After that period of time, the Court felt that sufficient time had elapsed to permit the bar generally to familiarize itself with the Federal Rules of 'Civil Procedure, and adopted a policy of strict requirement of the conditions of the Rule except where counsel on both sides agreed that a jury trial might be had after the expiration of the ten days required by the rule. To follow a different course would, in effect, nullify the rule.
In this case, a memorandum has been filed by the defendant in opposition to the motion. Therefore, the motion is overruled. An order is drawn accordingly.